 Case: 18-10191-BAH Doc #: 85 Filed: 11/01/18 Desc: Main Document                      Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW HAMPSHIRE



In re:                                                        CHAPTER 7

KEITH MICHAEL CORSON                                          Case No. 18-10191-BAH

         Debtor


                                      REPLY TO
                          CHAPTER 7 TRUSTEE’S OBJECTION TO
                            DEBTOR’S CLAIM OF EXEMPTION

         Keith Corson, as Trustee of the Corson Family Irrevocable Trust (the “Trust”), but not as

the Debtor, the holder of a life interest in the Trust nor as an individual, Keith Corson, as the next

friend, natural guardian and legal custodian of CC, a minor child, who is a remainder beneficiary

of the Trust, Cody M. Corson, Jeffrey J. Corson and Travis A. Corson, each being an interested

party in the Chapter 7 Bankruptcy Case of Keith Michael Corson (collectively, the “Responding

Party”), respectfully reply to the Objection to Debtor’s Claim of Exemption filed by Olga L.

Gordon, the Chapter 7 Trustee for the Estate of Keith Michael Corson (“this Reply,” the

“Objection” and the “Moving Party”) as follows:

                                 PRELIMINARY STATEMENT
         By way of general response, all factual allegations, including the authenticity of

documents referred to in the Objection, and conclusions of law made or expressed by the Moving

Party are denied unless specifically admitted herein, and any factual averment admitted only as

to the specific facts admitted and not as to any conclusions, characterization, implications,

opinions or speculations that are, or may be included in the averment or in the Objection as a

whole. This Preliminary Statement is also incorporated, to the extent appropriate, into each

numbered Paragraph of this Reply. Except as otherwise defined herein, all capitalized words,




00079613.DOCX                                                                             Page 1 of 5
 Case: 18-10191-BAH Doc #: 85 Filed: 11/01/18 Desc: Main Document                    Page 2 of 5



terms and phrases used in the Objection shall have and be given the same meaning when used

herein.

                    REPLY TO ALLEGATIONS MADE IN OBJECTION



          1.    Admitted.

          2.    Admitted.

          3.    Admitted.

          4.    Admitted. By way of further answer, the Responding Party states the (a) Moving

Party has filed an adversary proceeding against the Debtor and Ms. Doreen Corson (the

“Adversary”) to avoid the transfer referred to in paragraph 9 of the Objection as if this Court has

jurisdiction over the property of non-debtors such as Ms. Corson and the children of Debtor and

Ms. Corson, who are the remainder beneficiaries of the Trust, (b) nothing prevents the

amendment of Schedule A to conform to the facts proven in the Adversary, and (c) nothing

prevents the amendment of Schedule C to conform to the facts proven in the Adversary.

          5.    The Responding Party does not have sufficient information at this time to form a

reasonable belief regarding the completeness and truthfulness of the allegation made in this

paragraph and, therefore, denies it.

          6.    Admitted.

          7.    Admitted.

          8.    Admitted.

          9.    Admitted.




00079613.DOCX                                                                           Page 2 of 5
 Case: 18-10191-BAH Doc #: 85 Filed: 11/01/18 Desc: Main Document                     Page 3 of 5



        10.     The Responding Party does not have sufficient information at this time to form a

reasonable belief regarding the completeness and truthfulness of the allegation or allegations

made in this paragraph and, therefore, denies each of them.

        11.     The Responding Party admits that the Trust contains language similar to that

paraphrased by the Moving Party.

        12.     Admitted. By way of further answer, the Responding Party states that (a) unlike

the Bankruptcy Court, the Rockingham’s County Circuit Court (the “Divorce Court”) had all of

the parties with an interest in the Property – Debtor, Ms. Corson and the Children, including the

Minor Child -- before it, (b) determined that the Children owned the Property subject to life

interests held by Debtor and Ms. Corson, which had very limited value, (c) gave the Debtor the

exclusive right to use, occupy and reside in the Property with the parties’ children over whom he

has sole legal custody and that he has resided on the Property for many years and that (d) the

Trustees of the Trust did not have discretion to distribute principal to themselves, except for the

right to choose to pay burial costs and expenses.

        13.     The Responding Party admits that R.S.A. 480:3-a contains the text quoted by

Moving Party, RSA 480:9 addresses the retention of homestead rights in property conveyed to a

revocable trust and that In re Pollack recognized that residential property can be held in trust

without destroying a homestead exemption under some circumstances. The Responding Party

denies the legal conclusion that the “New Hampshire homestead statute requires ownership by

the individual claiming homestead exemption”. The legal conclusions expressed by Moving

Party in this paragraph do not require a reply or any other response. To the extent that a reply or

response to the legal conclusions is necessary, the Responding Party denies them.




00079613.DOCX                                                                            Page 3 of 5
 Case: 18-10191-BAH Doc #: 85 Filed: 11/01/18 Desc: Main Document                       Page 4 of 5



        14.        The Responding Party admits that the Debtor transferred his interest in the

Property to the Trust, which is an irrevocable trust. The Responding Party admits that the New

Hampshire legislature has expressly provided that the transfer of real property to a revocable

trust does not terminate the homestead”. The Responding Party denies the legal conclusion that

the New Hampshire legislature “excluded any such provision for irrevocable trusts”. Except for

the allegations specifically admitted or denied herein, the Responding Party does not have

sufficient information at this time to form a reasonable belief regarding the completeness and

truthfulness of the other allegations made in this paragraph and, therefore, denies each of them.

        15.        The Responding Party admits that the quoted excerpt from In re Chamberlin

appears in the opinion. Except for the allegation specifically admitted herein, the Responding

Party does not have sufficient information at this time to form a reasonable belief regarding the

completeness and truthfulness of the other allegations, factual and legal conclusions made or

expressed in this paragraph and, therefore, denies each of them.

        16.        The legal conclusion expressed in this Paragraph does not require a reply or any

other response. To the extent a reply or response to the conclusion is necessary, the Responding

Party denies it.

        17.        The request for a waiver of the requirement for an accompanying memorandum of

law made by Moving Party in this paragraph does not require a reply or any other response from

the Responding Party.

        WHEREFORE, The Responding Party respectfully requests this Court to deny the

Objection and grant the Responding Party such further relief as may be fair and equitable or

lawful under the circumstances.




00079613.DOCX                                                                             Page 4 of 5
 Case: 18-10191-BAH Doc #: 85 Filed: 11/01/18 Desc: Main Document                  Page 5 of 5



                                             Respectfully Submitted by,

Dated: November 1, 2018                      /s/ William S. Gannon
                                             William S. Gannon, BNH 01222

                                             Attorney for:

                                             KEITH CORSON, AS TRUSTEE OF THE
                                             CORSON FAMILY IRREVOCABLE TRUST

                                             KEITH CORSON, AS THE NEXT FRIEND,
                                             NATURAL GUARDIAN AND LEGAL
                                             CUSTODIAN OF CC, A MINOR CHILD

                                             CODY M. CORSON

                                             JEFFREY J. CORSON

                                             ~ and ~

                                             TRAVIS A. CORSON

                                             WILLIAM S. GANNON PLLC
                                             889 Elm Street, 4th Floor
                                             Manchester, NH 03101
                                             PH: 603-621-0833
                                             bgannon@gannonlawfirm.com


                                CERTIFICATE OF SERVICE


        I hereby certify that on this date I served the foregoing pleading on all persons and
entities named on the CM/ECF Electronic Service List by causing it to be filed electronically via
the CM/ECF filing system.


DATED: November 1, 2018                             /s/ Beth E. Venuti
                                                    Beth E. Venuti, Paralegal




00079613.DOCX                                                                         Page 5 of 5
